*119SENTENCIA
El 31 de mayo de 1984 el Sr. Andrés Ramos Rivera, demandante peticionario, solicitó una licencia militar sin sueldo a su patrono, la Comisión de Servicio Público (en adelante la Comisión) para prestar servicios militares en la Guardia Nacional de Puerto Rico, luego de ser activado conforme a las órdenes militares emitidas al efecto en mayo de 1984.
La Comisión concedió la licencia solicitada el 22 de junio de 1984. Ésta se extendió desde el 1ro de julio de 1984 hasta el 6 de mayo de 1987. Expirada la licencia, el señor Ramos Rivera se reintegró á su puesto de Auditor en la Comisión.
El 30 de octubre de 1987, el señor Ramos Rivera solicitó a la Administración de los Sistemas de Retiro del Gobierno y la Judicatura (en adelante la Administración) que le acreditara el periodo que estuvo en el servicio militar, tres (3) años y tres (3) meses, para efectos de retiro del Go-bierno del Estado Libre Asociado (en adelante el E.L.A.). El señor Ramos Rivera deseaba jubilarse el 30 de diciembre de 1987.
El 11 de agosto de 1987, la Administración le informó al señor Ramos Rivera que los servicios militares por él pres-tados entre 1984 y 1987 no eran acreditables para propó-sitos de retiro. Razonó que, de acuerdo con las disposicio-nes de la Carta de Derechos del Veterano Puertorriqueño, Ley Núm. 13 de 2 de octubre de 1980 (29 L.P.R.Asec. 811 et seq.), los servicios prestados por el señor Ramos Rivera en la Reserva de la Guardia Nacional no constituían servicio activo en las Fuerzas Armadas.(1)
*120Inconforme, el señor Ramos Rivera solicitó la reconside-ración de dicho dictamen el 24 de mayo de 1989.(2) La Ad-ministración acogió el escrito y el 10 de octubre de 1990 emitió una resolución mediante la cual confirmó su deci-sión previa. El 9 de noviembre de 1990, el señor Ramos Rivera presentó una apelación ante la Junta de Síndicos de la Administración de los Sistemas de Retiro (en adelante la Junta de Síndicos).
Luego de celebrada la vista, la Junta de Síndicos, me-diante resolución emitida el 25 de marzo de 1992 y archi-vada el 9 de abril de 1992, resolvió que la reclamación del señor Ramos Rivera era académica, pues él estaba reci-biendo su pensión por retiro desde el 31 de enero de 1991. Indicó, además, que le correspondía a los tribunales adju-dicar y pasar juicio sobre la reclamación de los alegados daños que sufrió el señor Ramos Rivera como consecuencia de la no acreditación de los servicios militares. En reconsi-deración, la Junta de Síndicos confirmó su determinación original y apercibió al señor Ramos Rivera de su derecho a solicitar su revisión ante los tribunales.
De otra parte, el 29 de enero de 1992 —esto es, alrede-dor de dos (2) meses antes de que la Junta de Síndicos emitiera su determinación— el señor Ramos Rivera pre-*121sentó una acción sobre incumplimiento de contrato y daños y perjuicios ante el Tribunal de Primera Instancia, Sala Superior de San Juan, contra el E.L.A., el Sistema de Re-tiro de los Empleados del Gobierno de Puerto Rico y sus Instrumentalidades (en adelante el Sistema) y la Administración. Alegó que entre él y los demandados exis-tía una relación contractual, mediante la cual él se obligó a aportar periódicamente al Sistema ciertas cantidades de dinero. Los demandados, por su parte, se obligaron a pa-garle una pensión por retiro. En virtud de dicha relación contractual, el señor Ramos Rivera reclamó los alegados daños y perjuicios que le ocasionaron los demandados al no acreditarle para fines de retiro el periodo que estuvo en la Guardia Nacional.
El 23 de marzo de 1995, día de la vista en el caso de daños y perjuicios, los demandados y el señor Ramos Rivera estipularon que el periodo de tiempo que éste sirvió en la Guardia Nacional constituía servicio activo en las Fuerzas Armadas y, por lo tanto, era acreditable para fines de la pensión por retiro. Las partes limitaron la controver-sia a si el señor Ramos Rivera sufrió daños como conse-cuencia de la negativa de la Administración a computarle dicho periodo y la cuantía de éstos.
El 16 de octubre de 1995 el foro de instancia desestimó la demanda. Expresó que, aunque el señor Ramos Rivera tuviese una relación contractual con el E.L.A., no tenía le-gitimación activa para reclamar por daños. Razonó que la Junta de Síndicos había interpretado correctamente el de-recho vigente al no computarle el periodo que estuvo en la Guardia Nacional para efectos de su retiro. En consecuen-cia, la estipulación realizada por las partes era contraria a derecho y no era necesario hacer una determinación en cuanto a los daños.
Oportunamente, el señor Ramos Rivera presentó un re-curso de apelación ante el Tribunal de Circuito de Apela-*122dones, Circuito Regional de San Juan (en adelante el Tribunal de Circuito).(3) Dicho tribunal confirmó la sentencia desestimatoria del foro de instancia, aunque por el funda-mento de que el apelante no agotó los remedios administrativos. Inconforme, el señor Ramos Rivera acu-dió ante nos con los señalamientos de error siguientes:
Primer error: Erró el Tribunal de Circuito de Apelaciones al resolver que procedía la desestimación de la demanda presen-tada por el peticionario [señor Ramos Rivera] por no agotar los remedios administrativos.
Segundo error: Erró el Tribunal de Circuito al confirmar la sentencia dictada por el Tribunal de Primera Instancia. Peti-ción de certiorari, pág. 5.
Procederemos a discutir, en primera instancia, el se-gundo señalamiento de error. El señor Ramos Rivera alegó, en síntesis, que de acuerdo con las disposiciones del Art. 4 de la Carta de Derechos del Veterano Puertorriqueño, 29 L.P.R.A. see. 814, el periodo de tiempo que estuvo en la Guardia Nacional constituía servicio activo en las Fuerzas Armadas y, por ende, era acreditable para propósitos de su jubilación del E.L.A. Señaló, además, que la discusión mi-nuciosa ante el foro de instancia de las disposiciones de ley aplicables se hizo innecesaria puesto que ambas partes ha-bían estipulado que los años de servicio en controversia eran acreditables, sin que el tribunal expresara reparo alguno.
“1. Cometió error el Honorable Tribunal de Instancia al declarar sin lugar la demanda, concluyendo que el periodo de servicio militar activo que el demandante-apelante [señor Ramos Rivera] completó entre el 7 de mayo de 1984 y 16 de septiem-bre de 1987 no era acreditable para propósitos de su retiro como empleado del E.L.A. y al dejar sin efecto una estipulación de ambas partes en el sentido de que dicho periodo de servicio sí era acreditable.
“2. Cometió error dicho tribunal al concluir que el demandante no tiene capa-cidad (“standing”) para demandar a los apelados.” Escrito de apelación, pág. 6.
*123i — i
La Ley Núm. 447 de 15 de mayo de 1951 (3 L.P.R.A. see. 761 et seq.) creó un sistema de retiro y beneficios denomi-nado Sistema de Retiro de los Empleados del Gobierno de Puerto Rico y sus Instrumentalidades. Los beneficios esta-blecidos por la referida ley están disponibles para los fun-cionarios y empleados del E.L.A., los funcionarios y em-pleados de las empresas públicas, los miembros de la Asamblea Legislativa y los Alcaldes, entre otros.
La Ley Núm. 447, supra, establece las condiciones que los participantes del Sistema tienen que cumplir para te-ner derecho a percibir una anualidad por retiro. Art. 6 de la Ley Núm. 447 (3 L.P.R.A. see. 766). Dispone, además, los servicios que son acreditables para efectos de retiro, entre éstos, los prestados en la Asociación de Maestros, los pres-tados por Alcaldes y los prestados en las Fuerzas Armadas de Estados Unidos.(4)
En relación con el aspecto organizacional y administra-tivo del Sistema, éste se considera un fideicomiso. La res-*124ponsabilidad. de poner en vigor las disposiciones de la Ley Núm. 447, supra, corresponde a la Junta de Síndicos. Para poder realizar dicha función, ésta debe nombrar un Admi-nistrador del Sistema. El Administrador, por su parte, tiene a su cargo diversas funciones y facultades, entre és-tas, la adjudicación de las controversias que puedan surgir en relación con reclamaciones de beneficios de los miem-bros del Sistema.
La Junta de Síndicos tiene facultad para resolver en apelación las controversias surgidas entre el Administra-dor y los participantes del Sistema. Art. 16(d) de la Ley Núm. 447 (3 L.P.R.A. sec. 776(d)). Tras la celebración de una audiencia y de acuerdo con la prueba presentada, la Junta de Síndicos puede sostener, modificar o revocar la determinación del Administrador.
En diversas ocasiones hemos expresado que el derecho de los funcionarios o empleados públicos a percibir la pen-sión de retiro por años de servicios
"... tiene un respetable contenido ético y moral y constituye un seguro de dignidad para el hombre o la mujer que habiendo dedicado al servicio público sus años fecundos, no debe encon-trarse en la etapa final de su vida en el desamparo, o convertido en carga de parientes o del Estado. (Citas omitidas.).” Bayrón Toro v. Serra, 119 D.P.R. 605, 616 (1987), citando a Rosa Resto v. Rodríguez Solis, 111 D.P.R. 89, 92 (1981).
Por dicha razón hemos resuelto expresamente que los participantes de un sistema de retiro del Gobierno tienen un derecho adquirido de naturaleza contractual a percibir una anualidad en concepto de jubilación. Dicho derecho surge cuando un empleado ingresa al sistema, indepen-dientemente de que la participación en éste sea obligatoria o voluntaria. Bayrón Toro v. Serra, supra, pág. 618.
En vista de la naturaleza contractual de la pensión por retiro, una vez un funcionario se jubila, no está sujeta a cambios ni a menoscabos, a tenor con el Art. II, Sec. 7 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, el cual impide al Gobierno menoscabar *125las obligaciones contractuales.(5) Bayrón Toro v. Serra, supra, pág. 618.
Según expresáramos anteriormente, el señor Ramos Rivera demandó al E.L.A., al Sistema y a la Administración por daños y perjuicios por su alegado incumplimiento contractual al negarse a computar los servicios por él presta-dos en la Reserva de la Guardia Nacional para efectos de su jubilación. En el procedimiento judicial, las partes esti-pularon específicamente que el periodo de tiempo que el demandante estuvo en la Guardia Nacional era acreditable por ser servicio activo en las Fuerzas Armadas. En conse-cuencia, la controversia quedó limitada a determinar si el señor Ramos Rivera sufrió daños. Cabe señalar, además, que tanto en el informe sobre conferencia preliminar entre abogados, como el día de la vista del caso en su fondo, las partes hicieron constar dicho convenio.
Así pues, el día de la vista el demandante se limitó a presentar prueba sobre los alegados daños, partiendo de la base de que el tribunal, al no objetar ni cuestionar la esti-pulación en momento alguno, había aprobado tácitamente que, en efecto, los servicios eran acreditables.(6) No obs-tante, sorpresivamente, el foro de instancia desestimó la demanda por el fundamento de que la referida estipulación era contraria a derecho y, por ende, nula.
Para dilucidar si el foro de instancia actuó correcta-mente al desestimar la demanda presentada por el señor *126Ramos Rivera es menester determinar la validez y el al-cance que tienen en nuestra jurisdicción las estipulaciones de las partes.
La estipulación constituye una admisión judicial que implica un desistimiento formal de cualquier contención contraria a ella. Existen diversas clases de estipulaciones: (1) las que constituyen admisiones de hechos y dispensan del requisito de probar tales hechos; (2) las que reconocen derechos y tienen el alcance de una adjudicación respecto de tales derechos, y (3) las que proponen determinado curso de acción, por ejemplo, que se celebre una conferencia con antelación al juicio o que se someta un asunto a la consi-deración de un comisionado especial. P.R. Glass Corp. v. Tribunal Superior, 103 D.P.R. 223, 230 (1975).
Las estipulaciones tienen como finalidad evitar dilacio-nes, inconvenientes y gastos, y su uso debe alentarse para lograr el propósito de hacer justicia rápida y económica. Deben interpretarse liberalmente, de forma compatible con la intención de las partes y el propósito de hacer justicia. Ahora bien, si existe duda en cuanto a la intención de las partes, se debe adoptar la contención que sea más favorable para la persona a cuyo favor se hizo la estipulación. P.R. Glass Corp. v. Tribunal Superior, supra, pág. 231.
En Coll v. Picó, 82 D.P.R. 27 (1960), resolvimos que en lo que se refiere a los hechos y a la prueba, las estipulaciones obligan tanto a las partes como al juez. Sin embargo, ex-presamos que frente a los preceptos legales y su interpre-tación, el juez se halla en una posición muy distinta, puesto que tiene que buscar e interpretar la norma jurídica aplicable a la situación que se le plantea. Cabe señalar que este caso versaba sobre la interpretación de una ley contributiva.
Sin embargo, posteriormente y en reiteradas ocasiones hemos resuelto que, como regla general, los jueces acepta-rán los convenios y las estipulaciones a los que lleguen las partes para finalizar un pleito o un incidente en su trans-*127curso, cuando éstos no atenten contra la moral o el orden público. Negrón Rivera y Bonilla, Ex parte, 120 D.P.R. 61, 76 (1987); P.R. Glass Corp. v. Tribunal Superior, supra, pág. 231. Una vez suscrita por las partes y aceptada por el tribunal, la estipulación que finaliza un pleito o como en este caso, un incidente en su transcurso, constituye un con-trato de transacción que obliga a las partes y tiene efecto de cosa juzgada. Rodríguez Rosado v. Zayas Martínez, 133 D.P.R. 406 (1993); Magee v. Alberro, 126 D.P.R. 228, 232 (1990); Negrón Rivera y Bonilla, Ex parte, supra, pág. 74; Sucn. Román v. Shelga Corp., 111 D.P.R. 782 (1981); P.R. Glass Corp. v. Tribunal Superior, supra, pág. 231. Véase, además, a modo ilustrativo, Crespo Cardona v. Autoridad de Carreteras, 136 D.P.R. 938 (1994). Al expresarnos de esa forma, no hemos establecido distinciones entre estipulacio-nes de hechos o aquellas mediante las cuales se reconocen derechos. En conformidad con la regla general, para que el tribunal acepte un convenio realizado por las partes, basta con que éste ponga fin al pleito o a un incidente en éste, independientemente de si mediante dicho acuerdo se esta-blecen hechos o se reconocen derechos. No obstante, a ma-nera de excepción y dado el carácter sui géneris de los ca-sos de familia, cuando se trata de estipulaciones relacionadas con pensiones alimentarias, los jueces tienen el deber de asegurarse de que éstas satisfacen adecuada-mente las necesidades de los menores. Magee v. Alberro, supra, pág. 232; Negrón Rivera y Bonilla, Ex parte, supra, pág. 76.
Según expresáramos anteriormente, una vez aprobada por el tribunal, la estipulación mediante la cual se finaliza un pleito o un incidente durante su transcurso constituye una transacción. No obstante, una estipulación no signi-fica, necesariamente, la existencia de una transacción. P.R. Glass Corp. v. Tribunal Superior, supra, pág. 231.
La transacción, por su parte, es un contrato con el cual los litigantes, mediante concesiones recíprocas, evitan la *128provocación de un pleito o ponen ñn al que había comenzado. Art. 1709 del Código Civil, 31 L.P.R.A. 4821;(7) Neca Mortgage Corp. v. A & W Dev. S.E., 137 D.P.R. 860 (1995). En otras palabras, para que surja la figura de lá transacción es preciso que exista una situación de contro-versia entre dos (2) o más personas y que éstas se hagan concesiones recíprocas. Neca Mortgage Corp. v.A & W Dev. S.E., supra, pág. 870.
El contrato de transacción está regulado expresamente en los Arts. 1709-1717 del Código Civil, 31 L.P.R.A. sees. 4821-4830, y en lo que no sea incompatible con las normas que lo regulan, aplican las reglas generales sobre la inter-pretación de contratos. Negrón Rivera y Bonilla, Ex parte, supra, págs. 74-75; Citibank v. Dependable Ins. Co. Inc., 121 D.P.R. 503, 516 (1988).
... [E]xisten dos clases de contratos de transacción: el judicial y el extrajudicial. Si, antes de comenzar un pleito, las partes acuerdan eliminar la controversia mediante un acuerdo, nos encontramos ante un contrato de transacción extrajudicial. Aunque puede ocurrir que, estando aún el pleito pendiente, las partes acuerden una transacción sin la intervención del tribunal. En este caso, existe también un contrato de transac-ción extrajudicial y bastará un mero aviso de desistimiento. En cambio, si la controversia degenera en un pleito y, luego de éste haber comenzado, las partes acuerdan eliminar la controversia y solicitan incorporar el acuerdo al proceso judicial en curso, estamos ante un contrato de transacción judicial que tiene el efecto de finalizar el pleito. Ñeca Mortgage Corp. v. A & W Dev. S.E., supra, págs. 870-871.
La transacción de una causa de acción entre los litigan-tes debe responder a la voluntad de las partes, ya que, ¶s]alvo cuando la ley expresamente lo prohíbe o lo limita, los derechos son renunciables y transigibles”. (Énfasis suplido.) Ponce Gas Service Corp. v. J.R.T., 104 D.P.R. 698, *129702 (1976). Las partes están impedidas de transar una causa de acción cuando ello se prohíba expresamente me-diante una disposición legal al efecto, ya que “[l]as limita-ciones a la libertad, cuando por necesidad existan, deben ser expresas. Jamás deben ser tácitas”. Id., pág. 703. A manera de ejemplo, el Art. 1713 del Código Civil, supra, prohíbe que se realicen transacciones sobre el estado civil de las personas y sobre alimentos futuros.(8)
Al determinar el alcance de las transacciones, hemos resuelto que en conformidad con el Art. 1714 del Código Civil, supra, éstas deben interpretarse restrictivamente, ya que “[l]a transacción no comprende sino los objetos ex-presamente determinados en ella, o que, por una inducción necesaria de sus palabras, deban reputarse comprendidos en la misma”.
Es menester señalar, además, que para efectos de la va-lidez de una transacción es impertinente que ésta se hu-biera hecho conforme a derecho, ya que, de lo contrario, constituiría “un acto inútil y que a nadie aprovecha”. (En-fasis suplido.) Citibank v. Dependable Ins. Co. Inc., supra, pág. 516, citando con aprobación Matienzo v. González et al., 26 D.P.R. 457, 474 (1918). Una transacción está viciada de nulidad y puede impugnarse cuando en el consenti-miento prestado por una de las partes media error, dolo, violencia, intimidación o falsedad de documentos. Art. 1716 del Código Civil, supra; Febus y otros v. MARPE Const. Corp., 135 D.P.R. 206 (1994). Las transacciones es-tán viciadas de nulidad, además, cuando versan sobre un asunto o causa de acción sobre el que la ley prohíba transar.
Por último, y según expresáramos anteriormente, la transacción tiene el efecto de cosa juzgada. Ello significa que las partes tienen que considerar los puntos discutidos *130como definitivamente resueltos ya que, de no ser así, la transacción perdería su razón de ser y existir. Hemos ex-presado, además, que “ ‘[l]a cosa juzgada de la transacción [a diferencia de la cosa juzgada producida por la sentencia] ... quiere decir que el juez viene obligado a tener en cuenta la decisión de las partes y a no contradecirla, aunque la crea injusta’ (Enfasis suprimido.) Citibank v. Dependable Ins. Co., Inc., supra, pág. 517.
Ahora bien, a pesar de que el contrato de transacción tiene el efecto de cosa juzgada, esto no opera para impedir que el juzgador interprete su extensión y aplicación al pleito en el cual se presente como defensa. Sucn. Román v. Shelga Corp., supra, pág. 787.
Recapitulando, las estipulaciones son favorecidas judi-cialmente y, como norma general, los jueces deben aprobar los convenios a los que lleguen los litigantes, ya sea para finalizar un pleito o un incidente durante su transcurso. Tras la aprobación de la estipulación por el tribunal, ésta constituye un contrato de transacción que obliga a las par-tes, claro está, si están presentes los requisitos esenciales del contrato de transacción; es decir, si existe una relación jurídica incierta y las partes se hacen concesiones recíprocas.
En vista de que una vez aprobada por el tribunal, la estipulación que finaliza un pleito o un incidente durante su transcurso tiene el alcance de una transacción y de que la validez de una transacción no depende, necesariamente, de que sea realizada conforme a derecho, resulta ineludible concluir que las estipulaciones tampoco tienen que ser compatibles con las normas jurídicas, aun si mediante ellas se reconocen derechos, e independientemente de que el juzga-dor esté en desacuerdo con lo estipulado. Resolver lo con-trario e imponer a los litigantes la obligación de estipular en conformidad con el derecho vigente o de la misma ma-nera en que lo haría el tribunal, convertiría las estipula-ciones en actos inútiles, desalentaría su uso y destruiría su *131propósito fundamental de evitar dilaciones, inconvenien-tes, gastos y hacer justicia rápida y económica. Sin embargo, en vista de que una estipulación no tiene que con-cordar con las normas jurídicas vigentes, éste no tendrá autoridad de cosa juzgada en una segunda acción que verse sobre mi asunto o controversia ajeno al que fue ob-jeto de estipulación.
Al aplicar las normas anteriormente esbozadas al caso ante nos, resolvemos que el tribunal de instancia erró al desestimar la demanda presentada por el señor Ramos Rivera. Tras un examen de los hechos y de los escritos de las partes, no hemos encontrado fundamento alguno que afectara la validez de la estipulación realizada por las par-tes y, por ende, que justificara que dicho tribunal se des-viara de la norma general y se negara a aprobarla. Los litigantes en el caso ante nos decidieron ponerle fin a un incidente dentro del pleito con una estipulación mediante la cual se reconocía la existencia de un derecho: el derecho del señor Rivera Ramos a que se le acreditasen los servi-cios prestados en la Guardia Nacional para fines de su ju-bilación del E.L.A. La referida estipulación se realizó vo-luntariamente, de los autos no surge que en el consentimiento prestado por las partes haya mediado dolo, error, violencia, intimidación o falsificación de documentos. Dicha estipulación no es contraria a la moral ni al orden público. Es menester señalar, además, que ninguna de las partes impugnó la estipulación durante la vista del caso. La validez del convenio no dependía de que el foro de ins-tancia, al interpretar las disposiciones de ley aplicables a la controversia de autos, hubiese estado de acuerdo con lo estipulado. Por lo tanto, el tribunal debió resolver en con-formidad con la regla general y aprobar el convenio que voluntariamente realizaron los litigantes, sin entrar en sus méritos. Una vez aprobada por el foro de instancia, la es-tipulación tendría el alcance de una adjudicación con res-pecto a la existencia del derecho del señor Ramos Rivera y *132sólo restaba determinar si éste sufrió daños y la cuantía de éstos.
En virtud de lo anterior, resulta forzoso concluir que el Tribunal de Circuito erró al confirmar la sentencia deses-timatoria emitida por el foro de instancia.(9)
Por los fundamentos antes expuestos, revocamos la sen-tencia dictada por el Tribunal de Circuito de Apelaciones y devolvemos el caso al foro de instancia para que continúe con los procedimientos.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Negrón García disintió con una opinión escrita. El Juez Asociado Señor Hernández Denton disintió sin opinión escrita. Los Jueces Asociados Señores Rebollo López y Fuster Berlin-geri no intervinieron.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

— O —

 La Administración fundamentó su determinación en el Art. 4(C)(a) de la Carta de Derechos del Veterano Puertorriqueño, 29 L.P.R.A. ant. sec. 814(C)(a) (supl.1981), el cual disponía, en lo pertinente, que:
*120“Todo veterano que reingrese o que entre por primera vez al servicio del Estado Libre Asociado, sus agencias o instrumentalidades, corporaciones públicas o cuasi públicas o de los gobiernos municipales, y que pase a ser miembro participante de cualquiera de los sistemas o fondos de retiro gubernamentales, tendrá derecho, en cualquier momento en que lo solicite, a que se le acredite a los fines de retiro, todo el tiempo que hubiese estado en servicio activo en las Fuerzas Armadas, siempre que pague al Sistema de Retiro las aportaciones que correspondan a base de los sueldos percibidos al ingresar en las fuerzas armadas y conforme a las disposiciones de la ley de retiro pertinente.”
El artículo citado ha sido enmendado en diversas ocasiones. Véase la Ley Núm. 80 de 13 de julio de 1988 (29 L.P.R.A. sec. 814(C)(a)), enmienda realizada en virtud de nuestra decisión en Guardiola Pérez v. Morán, 114 D.P.R. 477 (1983). En éste resolvimos que el servicio activo acreditable para fines de retiro cubre tanto el ser-vicio militar prestado durante tiempos de guerra como el prestado en tiempos de paz. Véase, además, la Ley Núm. 10 de 21 de mayo de 1992 (3 L.P.R.A. secs. 610, 761, 763-176a, 766e, 777, 791a, 1301n y 1343, y 29 L.P.R.A. sec. 814(C)(a)).


 El señor Ramos Rivera presentó el recurso de reconsideración nueve (9) meses después de la determinación denegatoria de la Administración.


 El señor Ramos Rivera le imputó al foro de instancia haber incurrido en los errores siguientes:


 El Art. 5(d) de la Ley Núm. 447 de 15 de mayo de 1951 (3 L.P.R.A sec. 765(d)), según enmendado por la Ley Núm. 95 de 19 de junio de 1968, dispone, en lo perti-nente, lo siguiente:
“(d) A todo miembro del Sistema se le abonará como servicio acreditable para cualquiera y todos los fines de ... [esta Ley] todo servicio militar o naval prestado a los Estados Unidos de América durante la primera o la segunda guerra mundial o durante cualquier conflicto armado si el participante era empleado en la fecha de su ingreso en el servicio militar o naval, fuere reempleado dentro de un periodo de noventa (90) días a partir de su licénciamiento incondicionalmente de dicho servicio militar o naval, y no por motivo deshonroso alguno, siempre que pague al Sistema las aportaciones que corresponda a base del sueldo que percibía al tiempo de ingre-sar en las Fuerzas Armadas.
“Será servicio acreditable también todo servicio prestado en las Fuerzas Armadas de los Estados Unidos de América durante la Primera o la Segunda Guerra Mundial o durante cualquier conflicto armado si el peticionario (a) ha prestado du-rante diez (10) o más años de servicio en el Gobierno de Puerto Rico; (b) es partici-pante del Sistema al momento de solicitar la acreditación, y (c) hubiere obtenido su licénciamiento incondicional y no por motivo deshonroso alguno, siempre que pague al Sistema las aportaciones que correspondan a base de los sueldos, percibidos du-rante dichos servicios en las Fuerzas Armadas ....”
Dicho artículo fue enmendado posteriormente por la Ley Núm. 10 de 21 de mayo de 1992.


 La See. 7 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 280, dispone:
“Se reconoce como derecho fundamental del ser humano el derecho a la vida, a la libertad y al disfrute de la propiedad. No existirá la pena de muerte. Ninguna persona será privada de su libertad o propiedad sin debido proceso de ley, ni se negará a persona alguna en Puerto Rico la igual protección de las leyes. No se apro-barán leyes que menoscaben las obligaciones contractuales. Las leyes determinarán un mínimo de propiedad y pertenencias no sujetas a embargo.” (Énfasis suplido.)


 El punto número tres (3) de la minuta de la vista celebrada en el foro de instancia dispone: “Se estipuló que el período de tiempo que el demandante estuvo en la Guardia Nacional es acreditable por ser trabajo o servicio activo en las [F]uerzas [A]rmadas”. Apéndice, pág. 71.
Más adelante, se indica que el caso quedaría sometido una vez se sometieran dicha estipulación y un informe pericial.


 El Art. 1709 del Código Civil, 31 L.P.R.A. see. 4821, dispone lo siguiente: “La transacción es un contrato por el cual las partes, dando, prometiendo o reteniendo cada una alguna cosa, evitan la provocación de un pleito o ponen término al que había comenzado.”


 El Art. 1713 del Código Civil, 31 L.P.R..A. see. 4825, dispone lo siguiente: “No se puede transigir sobre el estado civil de las personas, ni sobre cuestiones matrimo-niales, ni sobre alimentos futuros.”


 Dada la conclusión a la que llegamos, no es preciso expresamos en torno al primer señalamiento de error.